Title: From Thomas Jefferson to William Phillips, 2 October 1779
From: Jefferson, Thomas
To: Phillips, William



Sir
Williamsburg Oct. 2. 1779.

I had just concluded what was requisite for the dispatch of the flag by which this comes, and was proceeding to inclose to you the within papers, when your letter of Aug. 20. on the same subject, that of Sep. 4. on the subject of Colo. Bland’s conduct, and that of Sep. 15. containing your protest against the stoppage of some money in the Treasury for the transport of stores were put into my hands by post. The two latter I must refer for enquiry and future consideration. As to the first you must excuse me for still declaring that I cannot in the nature of the thing see any difference between a prisoner at discretion and a prisoner on capitulation, other than arises from the express stipulations in the articles; and that as to every circumstance not settled in the capitulation the two species of prisoners are on the same footing. Nor do I find any other distinction  authorized by any of those books usually deemed authoritative on questions between nation and nation. I had however hoped that Govr. Hamilton’s sufferings and of course this dispute were at length to be ended. The council about three weeks ago had the irons taken from off him, La Mothe and Dejean; and on the 29th. of the last month advised their enlargement on parole as you will see by the inclosed copy from their minutes. A parole was accordingly formed, of which the within is a copy, agreeing in substance with what has been generally signed by captive officers, restraining them from nothing which a man of honour enlarged by parole would do against a country wherein tho’ a prisoner he was suffered to be at large. They objected to that part of it which debarred them from saying anything to the prejudice of the United states and insisted on ‘freedom of speech.’ This being inadmissible and they persisting in their refusal to sign the parole, they were remanded to confinement in a room of the jail, without irons as before. In this confinement, which must be considered as a voluntary one they will stay until they can determine within themselves to be inoffensive in word as well as deed, which for their sakes I wish may soon take place, and do most heartily pray that no circumstance may again arise which may interrupt that benevolence to prisoners the want whereof so justly affects both personal and national characters. I wish with equal earnestness that when you shall have become acquainted with the occurrences of the place where this will find you, you may still be able to declare with that truth, from which I know you will not swerve, that ‘there cannot be found any example of prisoners of war being loaded with chains, handcuffed and thrown into the common dungeon of a prison.’ It would give me real pleasure to know that we had been misinformed on that subject, and to see the present become a contest of generosity as well as valour.
We have heard so many and so different accounts of the fortune of my former neighbor Mazzei, that, if you can with propriety give me certain information of him, you will oblige me.
I am made happy by your kind acceptation of the little attentions and civilities we were able to shew you while in this country. I wish they could have been as great as, in justice I must acknowledge, the propriety of your conduct called for. Your own good sense however would point out to you those circumstances which lessened the comforts of your situation and which could not be removed at our will.
Be pleased to present assurances of my great personal regard to  Majr. Genl. de Riedesel, Madame his lady, as also to Capt. de Geismer and your families, and beleive me to be with much respect Sir Your most obedient & most humble servt.,

Th: Jefferson

